FILED
                            NOT FOR PUBLICATION                                  MAR 16 2011

                                                                             MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                           U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-30012

               Plaintiff - Appellee,              D.C. No. 2:09-cr-00111-MJP

  v.
                                                  MEMORANDUM *
EDWARD ASATOORIANS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Edward Asatoorians appeals from the 41-month sentence imposed following

his jury-trial conviction for six counts of bank fraud, in violation of 18

U.S.C. § 1344. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Asatoorians contends that the district court erred in applying a four-level

leadership role enhancement under Guidelines section 3B1.1(a). This contention

fails because the record reflects that Asatoorians exercised considerable decision

making authority in the scheme and exerted control or authority over at least one of

the other participants in the bank fraud. See U.S.S.G. § 3B1.1(a); United States v.

Garcia, 497 F.3d 964, 970 (9th Cir. 2007).

      Asatoorians also suggests that the district court procedurally erred by failing

to (1) adequately explain its sentence and address his statutory sentencing

arguments; (2) treat the Guidelines as advisory; (3) consider the statutory

sentencing factors, and (4) use the Guidelines range as a starting point without

improperly presuming the reasonableness of a within-Guidelines sentence. These

arguments fail because the record makes clear that the court considered the parties’

arguments closely and, aware of its obligations under section 3553(a), selected a

high-end sentence out of a particular concern for Asatoorians’s demonstrated

history of recidivism. The court’s explanation was sufficient to permit meaningful

appellate review of the sentence, and the court did not otherwise procedurally err.

See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                                    10-30012